                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                    3:20CV189

CHESTER A. YATES,                   )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )                         ORDER
                                    )
MUTUAL OF OMAHA INSURANCE           )
COMPANY,                            )
                                    )
      Defendant.                    )
____________________________________)


       This matter is before the Court upon letter motion of the Plaintiff received on February

18, 2021 requesting that the Court reconsider its Order of February 3, 2021 granting Defendant’s

Motion for Judgment on the Pleadings as to Plaintiff’s claims for “harassment and intimidation”

and “theft of renewals and clients.”

       This case was remanded from the Fourth Circuit in an opinion directing this Court to

consider the pro se Plaintiff’s claims of harassment and intimidation and his allegations

regarding theft of renewals and clients. The Court directed the Defendant to file a supplemental

brief addressing these claims and directed the Plaintiff to file a response fourteen days thereafter.

(Doc. No. 18). Defendant filed its supplemental brief on December 23, 2020. Plaintiff failed to

submit a response and the Court granted Defendant’s Motion as to these remaining claims.

       Plaintiff’s letter motion states that he failed to receive the Court’s Order directing

supplemental briefing and the Court’s docket does not reflect that the Order was sent to Plaintiff

by certified mail, return receipt requested. The Court will grant Plaintiff the benefit of the doubt,




         Case 3:20-cv-00189-GCM Document 23 Filed 03/23/21 Page 1 of 2
treat his letter motion as a motion under Rule 60 of the Federal Rules of Civil Procedure, and

allow the motion.

       Plaintiff is directed to respond to Defendant’s supplemental brief (Doc. No. 19) by April

20, 2021. The Defendant may file a Reply seven days thereafter. Plaintiff’s brief should address

only his claims for “harassment and intimidation” and “theft of renewals and clients,” as his

other claims have been previously dismissed.

       IT IS THEREFORE ORDERED that the Court’s Order of February 3 is hereby

VACATED, and the Parties are directed to respond as indicated herein. The Clerks’ Office is

directed to send this Order to Plaintiff by certified mail, return receipt requested.


                                                 Signed: March 23, 2021




         Case 3:20-cv-00189-GCM Document 23 Filed 03/23/21 Page 2 of 2
